Citation Nr: 1750771	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-33 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to the service-connected right knee disability.


REPRESENTATION

Veteran represented by:  Teena Petro, Agent


ATTORNEY FOR THE BOARD

T.L. Bernal, Associate Counsel






INTRODUCTION

The Veteran had active military service from September 1986 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  Jurisdiction over the claim was subsequently returned to the VA RO in Indianapolis, Indiana.  

This case was previously before the Board in November 2015, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's back disability was caused or chronically worsened by his service-connected right knee disability.


CONCLUSION OF LAW

A back disability is proximately due to or aggravated by a service-connected disability.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted that his service-connected right knee disability caused or aggravated his low back disability.  Specifically, the Veteran has reported that he walks with an altered gait as a result of his right knee disability and the shift in body mechanics caused him to develop low back pain.  

A review of the record shows that the Veteran receives treatment at the VA Medical Center for back pain.  The Veteran has been diagnosed with a number of back disabilities, to include degenerative disc disease (DDD) and degenerative joint disease (DJD).  

In a May 2017 letter from the Veteran's VA Medical Center primary care provider.  At that time, the Veteran's VA Medical Center treatment provider opined that it was more likely than not that the Veteran's current back disability was caused or aggravated by his service-connected right knee disability.  In this regard, the VA Medical Center treatment provider noted that the Veteran's right knee disability caused him to walk with an altered gait, including a change in body alignment, which resulted in the back problems. 

The Board finds that the May 2017 opinion from the Veteran's VA Medical Center primary care provider is adequate because the examiner reviewed the facts and discussed the relevant evidence, considered the contentions of the Veteran, and provided a supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board acknowledges that there is additional evidence of record which provides evidence against the Veteran's claim, most notably a June 2013 VA examination and opinion report.  However, the Board finds that evidence inadequate for adjudication purposes as the examiner failed to adequately consider the impact the Veteran's altered gait had on the development of his back disability.  As the negative opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection.  

Therefore, the Board finds that the evidence for and against the claim is at least in equipoise and the benefit of the doubt must be resolved in the Veteran's favor.  Accordingly, entitlement to service connection for a back disability is warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back disability is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


